Citation Nr: 0522889	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1993 to August 
1999. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran testified in support of 
this claim at a hearing held at the RO before the Board in 
February 2005. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding his claim.

2.  The RO denied the veteran entitlement to service 
connection for a bilateral knee disorder in a rating decision 
dated April 2001.

3.  The RO notified the veteran of the April 2001 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

4.  The evidence received since April 2001 was not previously 
submitted to agency decisionmakers, is neither cumulative, 
nor redundant, by itself or when considered with the previous 
evidence of record, but does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2001 rating decision, in which the RO denied 
entitlement to service connection for a bilateral knee 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in October 2002, before denying the veteran's 
claim to reopen a previously denied claim of entitlement to 
service connection for bilateral knee disorder in a rating 
decision dated December 2002.  The timing of such notice thus 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the October 2002 notice letter, the RO acknowledged the 
veteran's claim to reopen, informed him of the evidence 
necessary to support that claim, including records showing he 
was treated for knee complaints in service, and VA's duty to 
assist, and indicated that it was developing the veteran's 
claim pursuant to that duty.  The RO noted that it would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claim, including medical records, employment 
records, and records from other federal agencies, provided he 
identified the sources of that evidence.  The RO also noted 
that, ultimately, it was the veteran's responsibility to 
ensure the RO's receipt of all pertinent evidence.  The RO 
noted the pertinent evidence that was already in the claims 
file and indicated that if the veteran wished the RO to 
obtain private medical records on his behalf, he should sign 
the enclosed forms authorizing their release.  The RO advised 
the veteran to send any other pertinent evidence or 
information directly to the RO.  The RO further advised the 
veteran to let the RO know immediately if there was no such 
evidence to submit.   

Moreover, in a rating decision dated December 2002, a 
statement of the case issued in July 2003, a letter dated 
August 2003, and supplemental statements of the case issued 
in March 2004 and October 2004, the RO provided the veteran 
some of the same information furnished in the October 2002 
notice letter, explained the reasons for which the RO denied 
his claim to reopen, noted the evidence it had considered in 
denying that claim and the evidence still needed to 
substantiate that claim, and furnished the veteran the 
provisions pertinent to that claim, including those governing 
VA's duties to notify and assist.  As well, the RO informed 
the veteran of the enactment of the VCAA, noted that the 
veteran had not responded to the VCAA notice letter sent in 
October 2002, indicated that it had requested records from 
the VA Medical Center in San Diego, but received a response 
that no such records were found, and identified the type of 
evidence VA was responsible for securing on the veteran's 
behalf.  

In addition, during the veteran's February 2005 hearing, the 
transcript of which VA sent the veteran in July 2005, the 
undersigned informed the veteran that it would keep the 
record open for 60 days so that the veteran could obtain and 
send to VA treatment records from Miles Bodzin, a private 
chiropractor who allegedly treated the veteran from 2003 to 
2004.  



B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file the 
evidence the veteran identified as being pertinent to his 
claim, including service medical records and VA treatment 
records.  However, as previously indicated, there were no 
available records from the VA Medical Center in San Diego, 
California.  

In a written statement received in August 2003, and during 
the beginning part of his February 2005 hearing, the veteran 
indicated that he had no other evidence to submit and 
requested VA to proceed in the adjudication of his claim.  
During the latter part of his hearing, however, he noted that 
records of his chiropractic care from 2003 to 2004 had not 
been obtained.  As previously indicated, the undersigned thus 
held the record open for 60 days so that the veteran could 
secure and submit such records in support of his claim.  
Since then, the veteran has not submitted the noted evidence 
in support of his claim or identified any other evidence to 
be secured on his behalf.

The RO did not conduct medical inquiry in an effort to 
substantiate the veteran's claim because, as explained in 
greater detail below, the evidence the veteran has submitted 
in support of his claim may not be considered new and 
material.  Accordingly, his claim may not be reopened and VA 
need not obtain a medical  opinion addressing the merits of 
the veteran's assertion that he has a bilateral knee 
disability that is related to his period of active service.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (1993) (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to his claim to reopen, the Board deems 
the record ready for appellate review.   

II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for a bilateral knee disorder in a 
rating decision dated April 2001.  In so doing, the RO noted 
the following findings: (1) Service medical records show no 
treatment for, or a diagnosis of, a chronic bilateral knee 
condition or injury; (2) The separation examination notes 
complaints of left knee pain; (3) A VA examination and x-rays 
show borderline narrowing of both patellofemoral 
compartments, but no other abnormalities; (4) On examination, 
the veteran reported onset of knee problems in 1997, not 
associated with injury; and (5) The VA examiner diagnosed 
arthralgia, both knees, patellofemoral syndrome without 
chondromalacia.  Based on these findings, the RO concluded 
that it could not grant the veteran service connection 
because there was no definitive evidence, including objective 
findings to account for the complaints of pain (arthralgia), 
of a chronic bilateral knee condition. 

In deciding the veteran's claim, the RO considered the 
veteran's service medical records, reports of VA general 
medical and joints examinations conducted in April 2000 and 
x-rays of the knees taken in May 2000.  As the RO noted in 
its rating decision, the only document in the service medical 
records mentioning knee problems is the report of separation 
examination conducted in May 1999.  That report notes a 
complaint of swollen or painful joints, including of the left 
knee, and a notation by the examiner that the veteran had 
musculoskeletal pain, including of the left knee.  The report 
of the April 2000 VA joint examination shows complaints of 
knee pain since 1997 and a denial of any specific knee 
injury.  It also shows a diagnosis of arthralgia of both 
knees.  The report of the April 2000 VA general medical 
examination includes no pertinent findings.  X-rays of the 
knees show borderline narrowing of the patellofemoral 
compartments.

In a letter dated April 2001, the RO notified the veteran of 
the rating decision and of his appellate rights with regard 
to that decision, but the veteran did not appeal the decision 
to the Board.  The April 2001 rating decision is thus final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000).

The veteran attempted to reopen his claim for service 
connection for a bilateral knee disorder by submitting an 
informal claim received in May 2002.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  For claims filed prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

For claims filed on or after August 29, 2001, as is the case 
here, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2004)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's April 2001 rating decision includes: written 
statements of the veteran, S.E., an individual who served 
with the veteran, and M.W., a co-worker; copies of 
photographs; a letter from Dr. Bodzin; VA treatment records 
dated from 2003 to 2004; and a transcript of the veteran's 
hearing testimony.  

According to the veteran's written statements and hearing 
testimony, VA does not have in its possession a crucial piece 
of evidence that is relevant to this claim, namely, a record 
showing that the veteran received treatment for a non-injury 
related degenerative knee condition on the USS Tarawa early 
in his naval career, in 1997.  Allegedly, on the date he 
received such treatment, a corpsman performed range of motion 
testing while the veteran was on his back, probed him to 
determine the cause of his knee pain, prescribed Motrin, and 
returned him to full duty.  Thereafter, the veteran's duties 
as an electronic technician, which included working on the 0-
6 and 0-7 decks of the tallest ship in the U.S. Navy, 
climbing up and down numerous steep, steel stairs daily using 
the non-cushioning footwear issued by his service department, 
and climbing up masts occasionally to repair antennas and 
antenna equipment, reportedly exacerbated his knee pain and 
caused degradation of his knee condition.  According to the 
veteran, he consequently developed a knee disorder that 
requires him to wear rotational insoles in his shoes and knee 
braces when walking, running or standing for an extended 
period, and caused him to experience partial left knee 
failure during a 13-mile hike, which in turn necessitated the 
use of a walking stick.    

The transcript of the veteran's hearing testimony also 
indicates that the veteran sought no other treatment for his 
knees during service, bought cushions for his feet therein, 
complained of knee pain on separation from service, and 
because he did not have medical insurance from 1999 to 2003, 
did not again seek knee treatment after discharge until 2003, 
when he saw Dr. Bodzin, a private chiropractor.  He allegedly 
received Dr. Bodzin's care from July 2003 to October 2004, 
but during treatment visits, Dr. Bodzin did not take x-rays 
or render a diagnosis.  Since discharge, the veteran 
reportedly has been able to hike 30 miles or more with a 40 
pound backpack twice yearly (using a knee brace), rigorously 
walk three miles daily, run on a treadmill three miles 
monthly, and play soccer once weekly for a year.  His doctor 
allegedly recommended quadriceps strengthening exercises to 
help alleviate his knee pain.  

The veteran submitted copies of photographs to support his 
assertions.  They show the USS Tarawa and the veteran wearing 
a cloth knee brace prior to and during a hike.  The veteran 
also submitted the phone number and email address of the 
Chief who, during service in 1997, sent him to the clinic for 
medical treatment.  Allegedly, this individual is willing to 
make a statement of the veteran's behalf.  The veteran also 
submitted written statements from S.E., who served with the 
veteran on the USS Tarawa, and M.W., a co-worker.  These 
statements confirm that, in service, the veteran worked on 
the highest deck of the ship, went up and down stairs daily, 
complained of knee pain, and was well regarded by his fellow 
servicemen.  They also confirm that, after service, during 
the summer of 2001, the veteran experienced partial 
incapacitation of his left knee when he went on a 13 mile 
hike.    

The VA treatment records reflect complaints of knee pain and 
one diagnosis of intermittent low back pain.  They also 
reflect that, during a visit in March 2004, the veteran 
reported that he was pursuing a knee claim and wanted a 
letter written to support his claim.  There is no indication 
in these records that the nurse practitioner to whom the 
veteran presented his request prepared such a letter or 
referred the request to another individual to prepare such a 
letter.  

The March 2004 letter from Dr. Bodzin confirms that he 
treated the veteran for, in part, bilateral knee pain.  
According to Dr. Bodzin, this pain is caused by the veteran's 
bilateral flat feet, which place abnormal stress on the knee 
joints.

The Board finds that this evidence is new because it was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant.  With regard to the oral and 
written statements, prior to April 2001, the veteran asserted 
that his knee pain began in 1997, during service, but he did 
not elaborate on this assertion.  As noted above, since then, 
he has provided more details regarding how his knee problems 
initially manifested.  

The Board does not find that this evidence is material.  By 
itself or when considered with the previous evidence of 
record, it does not relate to an unestablished fact necessary 
to substantiate the claim.  It also does not raise a 
reasonable possibility of substantiating the claim.  The 
medical evidence shows continued complaints of knee pain, but 
no diagnosis of a knee disorder other than knee pain, 
evidence that was previously of record and upon which the RO 
based its April 2001 denial of the veteran's claim.  The lay 
evidence reiterates the assertions that the veteran's knee 
problems initially manifested in 1997 and continue to affect 
the veteran's ability to function, again, evidence that was 
previously of record and upon which the RO based its April 
2001 denial of the veteran's claim.  

The new evidence also includes the phone number and email 
address of an individual who is allegedly willing to submit a 
statement on the veteran's behalf confirming in-service knee 
treatment in 1997.  The Board is unclear why, given his 
willingness, the individual did not prepare such a statement 
and give it to the veteran to submit in support of this 
claim.  Certainly VA afforded the veteran multiple 
opportunities to obtain such a statement from this 
individual.  Regardless, as the record stands, there is no 
such statement of record.  Alone, this individual's phone 
number and email address may not be considered material 
because they do not provide any information that was not of 
record at the time of the RO's August 2001 denial.  Even 
assuming, as alleged, that this individual is available and 
willing to submit a statement confirming in-service knee 
treatment in 1997, such a statement would not necessarily be 
material as the RO previously denied the veteran's claim on 
the basis that there was no definitive evidence, including 
objective findings to account for the complaints of pain 
(arthralgia), of a chronic bilateral knee condition.  Such a 
statement would not be pertinent to this matter.

Having determined that new and material evidence has not been 
received, the Board may not reopen and decide on its merits 
the claim of entitlement to service connection for a 
bilateral knee disorder.  Rather, the claim must be denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a bilateral knee 
disorder is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


